DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “one or more ducts” which should be “one or more helical ducts”.  Consistent terminology is requested.
Appropriate correction is required.

Response to Amendment

The amendment filed on 20 October 2021 has been entered. Claim(s) 1-20 remain pending in this application. Claim(s) 9-20 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell (U.S. Patent No. 5,918,460), hereinafter Connell.

	Regarding Independent Claim 1, Connell teaches a casing of a propellant feed turbopump (Figure 2 – Column 3, Lines 1-5 - the turbopump, 20, is shown to have a casing) for a rocket engine (Figure 2 – Column 2, Lines 43-50 – the turbopump is for a rocket engine), the casing including a cooling circuit (Figure 2 – Column 2, Lines 53-67 and Column 3, Lines 42-49 and 59-63 – the coil, 29, the conduits to and from the coil, 29, and the propellant tank, 13, make up the circuit; the coil is heat exchanger that absorbs heat from the hot hydrogen and turbine section, 22, of the turbopump thereby providing cooling making the circuit a cooling circuit), wherein the cooling circuit is formed at least in part in a wall of said casing (Figure 2 – Column 3, Lines 42-49 and 59-63 – the coil, 29, is a part of the cooling circuit located within the casing of the turbopump and therefore in the walls of the casing of the turbopump), and wherein the cooling circuit is fluidly isolated from a pumping circuit for pumping propellant (Figure 2 – Column 3, Lines 1-5 and 29-63 – the cooling circuit is fluidly isolated from the pumping circuit through the pump side, 24, of the turbopump since the hydrogen does not mix with the oxygen) to a combustion chamber of the rocket engine (Figure 2 – Column 3, Lines 1-5 – the pumping circuit provides oxygen to the injector of the rocket engine and thus to the combustion chamber).

	Regarding Claim 5, Connell teaches the invention as claimed and discussed above. Connell further teaches the cooling circuit includes a duct outside the walls of the casing (Figure 2 – the conduit, 38, is a duct outside the turbopump, 20, and therefore outside the walls of the casing).

	Regarding Claim 6, Connell teaches the invention as claimed and discussed above. Connell further teaches a propellant feed turbopump for a rocket engine (Figure 2 – the turbopump, 20, is for a rocket engine), the turbopump including the casing according to claim 1 (See rejection for Claim 1 above).

	Regarding Claim 7, Connell teaches the invention as claimed and discussed above. Connell further teaches a rocket engine (Figure 2 – the system is a rocket engine) including the propellant feed turbopump (20) for a rocket engine according to claim 6 (See rejection for Claim 6 above).

	Regarding Claim 13, Connell teaches the invention as claimed and discussed above. Connell further teaches the cooling circuit includes one or more first ducts (38) formed at least in part in the wall of the casing (Figure 1 – the first duct, 38, provides coolant to the coil, 29, and therefore passes at least partially into the wall of the casing to connect to the coil), one or more second ducts (42) formed at least in part in the wall of the casing (Figure 1 – the second duct, 42, receives coolant from the coil, 29, and therefore passes at least partially into the wall of the casing to connect to the coil to receive the coolant), and one or more intermediate ducts (29) that connect the one or more first ducts with the one or more second ducts (Figure 2 – the coil, 29, connects the first and second ducts).

	Regarding Claim 14, Connell teaches the invention as claimed and discussed above. Connell further teaches the cooling circuit further comprises a propellant tank (Figure 2 – Column 2, Lines 53-67 and Column 3, Lines 42-49 – the hydrogen used in the cooling circuit is provided from the fuel/propellant tank, 13, making the propellant tank a part of the cooling circuit).

	Regarding Claim 15, Connell teaches the invention as claimed and discussed above. Connell further teaches the propellant tank is fluidly coupled to a pump (Figure 2 – Column 2, Lines 53-67 – the tank is coupled to the fuel turbopump, 16) and a pipe (Figure 2 – Column 2, Lines 53-67 – a pipe is provided to connect the pump, 16, to the tank, 13) wherein the pipe includes a valve (Column 2, Lines 9-12 – the flow through the pipe to the pump, 16, is a flow which is controlled via a valve, therefore the pipe includes a valve).

	Regarding claim 16, Connell teaches the invention as claimed and discussed above. Connell further teaches the propellant tank comprises a common tank between the cooling circuit and a feed circuit (Figure 2 – Column 2, Lines 53-67 and Column 3, Lines 1-11 and 42-49 – the propellant tank, 13, provides hydrogen to the combustor and thus is part of a feed circuit to the combustor and the tank provides hydrogen to the cooling circuit, therefore the tank is common to both circuits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Bryan (Non-Patent Literature – Successful NASA Rocket Fuel Pump Tests Pave Way for 3-D Printed Demonstrator Engine), hereinafter Bryan.

Regarding Claim 8, Connell teaches the invention as claimed and discussed above. Connell does not teach a method of fabricating the casing of a propellant feed turbopump for a rocket engine according to Claim 1, comprising at least one step of additive manufacturing.
 However, Bryan teaches a method of fabricating a casing of a propellant feed turbopump for a rocket engine (Page 2, Figure and caption - the turbopump shown was fabricated by additive manufacturing and included the shown casing) comprising at least one step of additive manufacturing (Page 2, Figure and caption - the fuel turbopump was made using additive manufacturing therefore it had at least one step of additive manufacturing, which included the casing as shown).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Connell by using a method of fabricating the casing of the propellant feed pump for a rocket engine according to Bryan - Page 2, Second Paragraph), thereby reducing cost and complexity of assembly.

Claims 1-4, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (U.S. Patent No. 8,943,795), hereinafter Mori, in view of Maeda (U.S. Pre-grant Publication 2015/0300202), hereinafter Maeda.

Regarding Independent Claim 1, Mori teaches a casing of a propellant feed turbopump (12 – the turbopump, 12, necessarily has a casing to direct the propellant) for a rocket engine (Figure 1 – Column 4, Lines 39-44 – the turbopump is for a rocket engine).
Mori does not teach the casing including a cooling circuit, wherein the cooling circuit is formed at least in part in a wall of said casing, and wherein the cooling circuit is fluidly isolated from a pumping circuit for pumping propellant to a combustion chamber of the rocket engine.
However, Maeda teaches a turbopump/turbocharger (Abstract, Line 1) with a casing (10, 20 and 30) the casing including a cooling circuit (50, 51, 52, 53, 11, 21, 31, 54, 55, 56, 57, 58, 59), wherein the cooling circuit is formed at least in part in a wall of said casing (Figure 1 – the cooling circuit has passages in the wall of the casing), and wherein the cooling circuit is fluidly isolated from a pumping circuit (Figure 1 – the cooling circuit uses a coolant which is separate from the pumping circuit located in the portion, 10, of the casing) to a combustion chamber (Figure 1 – the pumping circuit provides fluid to the combustion chamber of the engine, 40).
Column 14, Lines 30-37). Therefore one of ordinary skill in the art will apply teachings from turbochargers equally to turbopumps.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mori by making the casing of Mori have the shape of the casing taught by Maeda and incorporating a cooling circuit into the turbopump casing, as taught by Maeda, resulting in the casing including a cooling circuit, wherein the cooling circuit is formed at least in part in a wall of said casing, and wherein the cooling circuit is fluidly isolated from a pumping circuit for pumping propellant to a combustion chamber of the rocket engine in order to reduce the friction of the rotating wheel shaft thereby increasing efficiency of the pump (Maeda - Paragraph 00259, Lines 5-8), limit the risk of seizure of the shaft (Maeda - Paragraph 0030, Lines 4-6) and properly regulate temperatures of the turbopump to maintain a favorable operating condition (Maeda – Paragraph 0031, Lines 10-13).

Regarding Claim 2, Mori in view of Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the cooling circuit extends at least in part in a wall of a pump inlet portion of the turbopump.
However, Maeda teaches a pump inlet portion (10) where the cooling circuit extends at least in part in a wall (Figure 1 – the cooling circuit extends in the wall forming a pump inlet portion) of the pump inlet portion of the turbopump (Figure 1 – the circuit extend through the wall the pump inlet portion).


	Regarding Claim 3, Mori in view of Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the cooling circuit extends at least in part in a wall of a volute portion of the turbopump.
However, Maeda teaches the cooling circuit extends at least in part in a wall of a volute portion of the turbopump (Figure 1 – the portion, 21, of the cooling circuit extends in a wall forming a volute portion of the turbopump shown in the area of element 20).
	Thus once the cooling system of Maeda is incorporated into the casing of the turbopump of Mori, as discussed above, the combination would result in the cooling circuit extending at least in part in a wall of a volute portion of the turbopump.

	Regarding Claim 4, Mori in view of Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the cooling circuit extends at least in part in a wall of a portion configured to receive a bearing.
However, Maeda teaches the cooling circuit extends at least in part in a wall of a portion configured to receive a bearing (Figure 1 – the portion, 31, of the cooling circuit extends in a wall receiving a bearing, 34).


	Regarding Claim 10, Mori in view of Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the cooling circuit includes an annular duct that extends through the casing both in an axial direction and a radial direction.
However, Maeda teaches the cooling circuit includes an annular duct (Figure 1 – Paragraph 0016 – the duct, 11, is a singular passage that is annular as it surrounds the central axis) that extends through the casing both in an axial direction and a radial direction (Figure 1 – the annular duct, 11, extends both axially and radially through the casing).
Thus once the cooling system of Maeda is incorporated into the casing of the turbopump of Mori, as discussed above, the combination would result in the cooling circuit including an annular duct that extends through the casing both in an axial direction and a radial direction.

Regarding Claim 12, Mori in view of Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the wall of the portion configured to receive the bearing further comprises one or more annular ducts extending through the casing in an axial direction and a radial direction.
Figure 1 – Paragraph 0016 – the duct, 31, is a singular passage that is annular as it surrounds the central axis) extending through the casing in an axial direction and a radial direction (Figure 1 – the duct, 31, extends axially and has a radial dimension and therefore extends radially through the casing).
Thus once the cooling system of Maeda is incorporated into the casing of the turbopump of Mori, as discussed above, the combination would result in the wall of the portion configured to receive the bearing further comprises one or more annular ducts extending through the casing in an axial direction and a radial direction.

Regarding Claim 17, Mori teaches a casing of a propellant feed turbopump (12 – the turbopump, 12, necessarily has a casing to direct the propellant) for a rocket engine (Figure 1 – Column 4, Lines 39-44 – the turbopump is for a rocket engine).
Mori does not explicitly teach the casing including a pump inlet casing forming a pump inlet portion and an intermediate casing forming a volute axially adjacent to the pump inlet casing, and a cooling circuit, wherein the cooling circuit comprises one or more ducts formed at least in part in a wall of the pump inlet portion and in a wall of the volute of the turbopump.
However, Maeda teaches a turbopump/turbocharger (Abstract, Line 1) with a casing (10, 20 and 30) the casing including a pump inlet casing (10 and 30) forming a pump inlet portion (10) and an intermediate casing (20 – Figure 1 – the casing, 20, has a diameter between the minimum and maximum diameters of the pump inlet casing and therefore is an intermediate casing) forming a volute (Figure 1 – the intermediate casing, 20, forms a volute through which the duct, 21, extends) axially adjacent to the pump inlet casing (Figure 1 – the volute is axially next to/adjacent the pump inlet casing, 10 and 30), and a cooling circuit (50, 51, 52, 53, 11, 21, 31, 54, 55, 56, 57, 58, 59), wherein the cooling circuit comprises one or more ducts (Figure 1 – the circuit is made of a plurality of ducts, 50, 51, 52, 53, 11, 21, 31, 54, 55, 56, 57, 58, 59) formed at least in part in a wall of the pump inlet portion (Figure 1 – the portion, 11, of the cooling circuit is formed in the wall of the pump inlet portion) and in a wall of the volute of the turbopump (Figure 1 – the portion, 21, of the cooling circuit is formed in the wall of the volute of the turbopump).
Mori further acknowledges that a turbocharger for an automobile is equivalent structure to a turbopump used in rockets (Column 14, Lines 30-37). Therefore one of ordinary skill in the art will apply teachings from turbochargers equally to turbopumps. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mori by making the casing of the turbopump have a pump inlet casing and an intermediate casing and incorporating a cooling circuit into the turbopump casing, as taught by Maeda, resulting in the casing including a pump inlet casing forming a pump inlet portion and an intermediate casing forming a volute axially adjacent to the pump inlet casing, and a cooling circuit, wherein the cooling circuit comprises one or more ducts formed at least in part in a wall of the pump inlet portion and in a wall of the volute of the turbopump in order to reduce the friction of the rotating wheel shaft thereby increasing efficiency of the pump (Maeda - Paragraph 00259, Lines 5-8), limit the risk of seizure of the shaft (Maeda - Paragraph 0030, Lines 4-6) and Maeda – Paragraph 0031, Lines 10-13).

Claims 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view Maeda as applied to claims 2, 10 and 17 above, and further in view of Hewitt (U.S. Patent No. 6,802,179), hereinafter Hewitt.

Regarding Claim 9, Mori in view Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the cooling circuit includes an annular duct that extends through the casing in an axial direction and comprises a helical shape.
However, Maeda teaches the cooling circuit includes an annular duct (Figure 1 – Paragraph 0016 – the duct, 11, is a singular passage that is annular as it surrounds the central axis) that extends through the casing in an axial direction (Figure 1 – the annular duct, 11, extends axially through the casing).
Thus once the cooling system of Maeda is incorporated into the turbopump of Mori, as discussed above, the combination results in the cooling circuit including an annular duct that extends through the casing in an axial direction.
Mori in view of Maeda do not teach the annular duct comprises a helical shape.
However, Hewitt teaches a rocket system (Column 1, Lines 7-9) with a cooling circuit (Column 1, Lines 43-45 – the cooling channels are part of the cooling circuit) comprising a series of helically shaped cooling channels (Figure 2 – Column 3, Lines 60-64 and Column 4, Lines 33-41 – the cooling channels are formed in a spiral around an axis and therefore annular channels that are helically shaped).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention Mori in view of Maeda by replacing the singular annular duct with a plurality of annular ducts comprising a helical shape, as taught by Hewitt, in order to have hot streaks traversed by a multitude of channels rather than flowing along side one or more channels for the entire length thereby avoiding compounding effects of the hot streaks on the coolant (Hewitt – Column 4, Lines 41-46).

Regarding Claim 11, Mori in view Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach the annular duct comprises a helical shape and further comprises a varying radius about the axial direction.
However, Maeda teaches the cooling circuit includes the annular duct (Figure 1 – Paragraph 0016 – the duct, 11, is a singular passage that is annular as it surrounds the central axis) comprises a varying radius about the axial direction (Figure 1 – the annular duct, 11, similar to Applicant’s specification, has a varying radial distance from the center axis of the turbopump along the axial direction and therefore has a varying radial dimension/radius along the axial direction).
Thus once the cooling system of Maeda is incorporated into the turbopump of Mori, as discussed above, the combination would result in the annular duct comprising a varying radius about the axial direction.

However, Hewitt teaches a rocket system (Column 1, Lines 7-9) with a cooling circuit (Column 1, Lines 43-45 – the cooling channels are part of the cooling circuit) comprising a series of helically shaped cooling channels (Figure 2 – Column 3, Lines 60-64 and Column 4, Lines 33-41 – the cooling channels are formed in a spiral around an axis and therefore annular channels that are helically shaped).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention Mori in view of Maeda by replacing the singular annular duct with a plurality of annular ducts comprising a helical shape, as taught by Hewitt, in order to have hot streaks traversed by a multitude of channels rather than flowing along side one or more channels for the entire length thereby avoiding compounding effects of the hot streaks on the coolant (Hewitt – Column 4, Lines 41-46).

Regarding Claim 18, Mori in view Maeda teach the invention as claimed and discussed above. Mori in view of Maeda, as discussed so far, do not teach an annular duct of the one or more ducts comprises a helical shape extending in an axial direction.
However, Maeda teaches the cooling circuit includes an annular duct of the one or more ducts (Figure 1 – Paragraph 0016 – the duct, 11, is a singular passage that is annular as it surrounds the central axis) extending in an axial direction (Figure 1 – the annular duct, 11, extends along the axial direction/left to right in the figure).

Mori in view of Maeda do not teach the annular duct comprises a helical shape.
However, Hewitt teaches a rocket system (Column 1, Lines 7-9) with a cooling circuit (Column 1, Lines 43-45 – the cooling channels are part of the cooling circuit) comprising a series of helically shaped cooling channels (Figure 2 – Column 3, Lines 60-64 and Column 4, Lines 33-41 – the cooling channels are formed in a spiral around an axis and therefore annular channels that are helically shaped).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention Mori in view of Maeda by replacing the singular annular duct with a plurality of annular ducts comprising a helical shape, as taught by Hewitt, in order to have hot streaks traversed by a multitude of channels rather than flowing along side one or more channels for the entire length thereby avoiding compounding effects of the hot streaks on the coolant (Hewitt – Column 4, Lines 41-46).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Maeda and Hewitt.

Regarding Independent Claim 19, Mori teaches a casing of a propellant feed turbopump (12 – the turbopump, 12, necessarily has a casing to direct the propellant) for a rocket engine (Figure 1 – Column 4, Lines 39-44 – the turbopump is for a rocket engine).
Mori does not explicitly teach the casing including a cooling circuit, wherein the cooling circuit comprises one or more helical ducts formed at least in part in a wall of a volute portion of the turbopump, and wherein the cooling circuit is fluidly isolated from a pumping circuit for pumping propellant to a combustion chamber of the rocket engine.
However, Maeda teaches a turbopump/turbocharger (Abstract, Line 1) with a casing (10, 20 and 30) the casing including a volute portion (Figure 1 – the casing, 20, forms a volute portion through which the duct, 21, extends) and a cooling circuit (50, 51, 52, 53, 11, 21, 31, 54, 55, 56, 57, 58, 59), wherein the cooling circuit comprises one or more ducts (Figure 1 – the cooling circuit is made of the annular ducts, 11, 21, 31) formed at least in part in a wall of a volute portion of the turbopump (Figure 1 – the portion, 21, of the cooling circuit is formed in the wall of the volute of the turbopump), and wherein the cooling circuit is fluidly isolated from a pumping circuit (Figure 1 – the cooling circuit is uses a coolant which is separate from the pumping circuit) for pumping propellant to a combustion chamber  (Figure 1 – the pumping circuit provides fluid to the combustion chamber of the engine, 40). 
Mori further acknowledges that a turbocharger for an automobile is equivalent structure to a turbopump used in rockets (Column 14, Lines 30-37). Therefore one of ordinary skill in the art will apply teachings from turbochargers equally to turbopumps. 

Maeda - Paragraph 00259, Lines 5-8), limit the risk of seizure of the shaft (Maeda - Paragraph 0030, Lines 4-6) and properly regulate temperatures of the turbopump to maintain a favorable operating condition (Maeda – Paragraph 0031, Lines 10-13).
Mori in view of Maeda do not teach the one or more ducts are helical.
However, Hewitt teaches a rocket system (Column 1, Lines 7-9) with a cooling circuit (Column 1, Lines 43-45 – the cooling channels are part of the cooling circuit) comprising a series of helically shaped cooling channels (Figure 2 – Column 3, Lines 60-64 and Column 4, Lines 33-41 – the cooling channels are formed in a spiral around an axis and therefore annular channels that are helically shaped).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention Mori in view of Maeda by replacing the annular ducts of Mori in view of Maeda with a plurality of annular helical ducts, as taught by Hewitt, in order to have hot streaks traversed by a multitude of channels rather than flowing along side one or more channels for the entire length thereby Hewitt – Column 4, Lines 41-46).

Regarding Claim 20, Mori in view of Maeda and Hewitt teach the invention as claimed and discussed above. Mori in view of Maeda and Hewitt, as discussed so far, do not teach an annular duct of the one or more ducts extends both in an axial direction and a radial direction, and the annular duct further comprises a varying radius about the axial direction.
However, Maeda teaches the cooling circuit includes an annular duct of the one or more annular ducts (Figure 1 – Paragraph 0016 – the duct, 11, is a singular passage that is annular as it surrounds the central axis) extends both in an axial direction and a radial direction (Figure 1 – the annular duct, 11, extends both axially and radially through the casing) and the annular duct further comprises a varying radius about the axial direction (Figure 1 – the annular duct, 11, has a varying radial dimension along the axial direction).
Thus once the cooling system of Maeda is incorporated into the turbopump of Mori and the annular duct is replaced with a plurality of annular helical ducts, as taught by Hewitt, and as discussed above, the combination would result in an annular duct of the one or more ducts extends both in an axial direction and a radial direction, and the annular duct further comprises a varying radius about the axial direction as all the annular helical ducts will extend both axially and radially and have varying radii about the axial direction.

Response to Arguments
Applicant’s arguments with respect to Danguy have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments filed 10/13/2020 regarding Maeda have been fully considered but they are not persuasive. 
It is first noted that the base reference of Mori used herein acknowledges the common field of endeavor between turbochargers and turbopumps and that the two are equivalent structures.  Therefore teachings from turbochargers apply equally to turbopumps and would be obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741